Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), entered into on September 11,
2012, effective as of January 1, 2013 (the “Effective Date”), is by and among
RoRo-Consult GmbH, a German limited liability company (“Consultant”),
DYNAenergetics Holding GmbH, a German limited liability company
(“DYNAenergetics”), and Dynamic Materials Corporation, a Delaware corporation
(“DMC”).   Rolf Rospek (“Rospek”) is a party of this Agreement for purposes of
Section 9, 10 and 12 only.

 

Recitals

 

A.            Effective December 31, 2012, Rolf Rospek is retiring as an
employee of DYNAenergetics.  Rospek is currently a director of DMC and it is
anticipated he will remain as such following December 31, 2012.

 

B.            Rolf Rospek, the owner of Consultant, has significant experience
in certain key areas of strategic importance to DYNAenergetics and DMC.

 

C.            DYNAenergetics and DMC desire to secure the services of Rospek
(through Consultant) for up to 60 days a year.

 

D.            The parties desire to enter into this Agreement whereby Consultant
will provide certain services to DYNAenergetics and DMC on the terms and subject
to the conditions set forth herein.

 

Agreement

 

In consideration of the foregoing and the mutual covenants and promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.             Engagement.  DYNAenergetics and DMC hereby engage Consultant to
provide (and to cause Rospek to provide) the services set forth in Section 3
below, and Consultant hereby accepts such engagement, on the terms and
conditions set forth in this Agreement.

 

2.             Term of Agreement.  Subject to the terms and conditions hereof,
the term of this Agreement shall be from the Effective Date through December 31,
2014, with the term to be extended automatically through December 31, 2015,
unless either DMC or Consultant notify the other prior to July 1, 2014 that DMC
or Consultant does not desire to extend the term.

 

3.             Services.  Consultant shall cause Rospek to provide the following
services (collectively, the “Services”), as directed by the Chief Executive
Officer of DMC:

 

(a)           General Strategic and Management Services.  Provide advice to
DYNAenergetics senior management on strategy and budget development; review
monthly financials and budget with the DYNAenergetics senior management team;
and assist, under the direction of the Chief Executive Officer of DMC, on
certain operational issues that may arise

 

--------------------------------------------------------------------------------


 

from time to time.  The parties agree that, in connection with the
above-described general strategic and management services, Consultant shall
focus on leadership and skill development of the DYNAenergetics senior
management team as well as helping the Chief Executive Officer of DMC understand
and analyze issues and opportunities in DYNAenergetics’ industry.

 

(b)           Russian Greenfield Project.  Oversee the successful development
and implementation of the Russian Greenfield Project.  The parties agree that
Consultant shall report to the Chief Executive Officer of DMC and
DYNAenergetics’ senior management team on such project.

 

(c)           Other Strategic Projects.  Assist on other strategic projects and
activities from time to time related to Rospek’s skills and background, as
determined by the Chief Executive Officer of DMC.

 

4.             Devotion of Time.  Consultant shall cause Rospek to devote up to
60 days per year providing the Services.  For the avoidance of doubt, the
parties acknowledge that such 60 days per year is exclusive of the days Rospek
spends on his activities as a director of DMC.  Prior to the beginning of each
quarter, Consultant and the Chief Executive Officer of DMC shall discuss the
timing of the Services (including the number of days expected to be required)
for the upcoming quarter.  The parties agree that, to the extent Rospek is
required to travel in order to provide the Services, each full day (10 hours or
more) of travel time shall be credited towards the 60 days per year standard.

 

5.             Compensation.  In consideration for the Services, Consultant
shall be paid, for each calendar month during the term, a guaranteed amount
equal to $USD 10,000 (the “Monthly Fee”).  The Monthly Fee shall be payable as
follows: (a) 50% of the Monthly Fee shall be paid by DYNAenergetics in Euros,
using the last business day of the applicable month for the Euro-USD exchange
rate; and (b) 50% of the Monthly Fee shall be paid by DMC in U.S. dollars.  The
portion of the Monthly Fee payable by DYNAenergetics is subject to VAT (Mwst)
tax, which amount shall be payable by DYNAenergetics.  The Monthly Fee shall be
paid within 15 days of the end of each calendar month during the term of this
Agreement.

 

6.             Expenses; Travel; Equipment.  DYNAenergetics shall reimburse
Consultant, in accordance with its expense reimbursement policies and procedures
in effect from time to time, for all reasonable office and travel expenses
actually paid or incurred by Consultant (or by Rospek on behalf of Consultant)
in the course of and pursuant to the performance of the Services; provided,
however, that neither Consultant nor Rospek shall be entitled to be reimbursed
for the cost of any personal office space required in the course of and pursuant
to the performance of the Services.  Rospek shall be entitled to air flight
travel in Business Class and to rail travel in First Class or other equivalent
classes of service.  All international travel by Consultant and Rospek in the
performance of Services under this Agreement, shall require the prior approval
of the Chief Executive Officer of DMC.  DYNAenergetics shall provide Consultant,
at no cost, a computer, a BlackBerry telephone and an email address for use in
connection with the Services.

 

7.             Termination.  This Agreement will terminate, without notice,
(a) upon the institution by or against any party of insolvency, receivership or
bankruptcy proceedings or any other proceedings for the settlement of the
party’s debts; (b) upon any party’s making an assignment for the benefit of
creditors; (c) upon the death of Rospek; (d) upon the disability of

 

--------------------------------------------------------------------------------


 

Rospek resulting in his inability to perform the Services for a period of at
least 90 consecutive days; or (e) in the event a party materially breaches any
material term, condition or representation of this Agreement or materially fails
to perform any of its material obligations or undertakings hereunder, and fails
to remedy such default within 30 days after being notified in writing by the
non-breaching party of such breach or failure (or, if such breach or failure is
not reasonably capable of being remedied within 30 days, fails to pursue such
remedy to completion in good faith).  Prior to December 31, 2014, this Agreement
may be terminated only for one of the reasons specified in the previous
sentence.  Upon the termination or expiration of this Agreement, Consultant
shall have no further rights hereunder except the right to receive the Monthly
Fee for any period prior to such termination, the right to be paid for
reimbursable expenses incurred prior to such termination and the right to any
payment pursuant to Section 9.

 

8.             Independent Contractor Relationship.  Consultant shall serve as
an independent contractor and neither Consultant nor Rospek shall be an employee
of DYNAenergetics or DMC.  Without limiting the rights Rospek may possess by
virtue of his status as a director of DMC, the parties acknowledge that neither
Consultant nor Rospek shall be entitled, by virtue of this Agreement, to
participate in any plan, arrangement or distribution of DYNAenergetics or DMC
pertaining to or in connection with any pension, stock, bonus, profit sharing or
other benefit extended to the employees of DYNAenergetics and DMC.  This
Agreement shall not create a partnership, joint venture, agency or similar
relationship between DYNAenergetics and/or DMC, on one hand, and Consultant
and/or Rospek, on the other hand.  Neither DYNAenergetics nor DMC shall be
required to withhold any amounts for state or federal income tax or for FICA
taxes from sums becoming due to Consultant under this Agreement.  Consultant
shall be free to utilize its time, energy and skill in such manner as is deemed
advisable to the extent that it is not otherwise obligated under this
Agreement.  The parties acknowledge that Consultant and Rospek may perform
consulting or other services for other companies, so long as such services do
not violate the terms of Section 9 of this Agreement.

 

9.             Non-Competition.

 

(a)           Non-Competition.  Neither Rospek nor Consultant shall work, as an
employee, independently on a free-lance basis or in any other way, for third
parties that are direct or indirect competitors of DYNAenergetics or DMC or
their respective subsidiaries or affiliated companies (collectively, the “DMC
Companies”) or third parties affiliated with such competitors of the DMC
Companies during the term of this Agreement (the “Non-Competition Period”). 
Furthermore, neither Rospek nor Consultant shall set up, buy or directly or
indirectly hold shares in any such company during the Non-Competition Period. 
The acquisition of less than 5% of the share capital in a publicly traded stock
corporation acquired for investment purposes are excluded from this prohibition
of competition.

 

(b)           Non-Solicitation.  During the Non-Competition Period, neither
Rospek nor Consultant shall solicit or accept work from any customer of the DMC
Companies, which has been a customer or prospective customer of any of the DMC
Companies during the term of this Agreement.

 

10.          Confidential Information.  During the course of performing the
Services, Consultant and Rospek will have access to confidential information of
DMC and DYNAenergetics (the “Confidential Information”).   Consultant and Rospek
shall hold in confidence and shall not disclose the Confidential Information to
any person outside of the DMC

 

--------------------------------------------------------------------------------


 

Companies.  Consultant and Rospek agree to use Confidential Information only for
the purpose for which it was disclosed and shall not use or exploit such
Confidential Information for their own benefit or the benefit of another. 
Consultant and Rospek acknowledges that their obligation to keep this
information confidential exists forever, and agrees not to disclose the
confidential Information to any other person or entity.

 

11.          Representations and Warranties.

 

(a)           DYNAenergetics and DMC hereby represent and warrant, jointly and
severally, to Consultant that, as of the date of this Agreement, each of
DYNAenergetics and DMC has full legal right, power and authority to execute and
deliver this Agreement and carry out the transactions contemplated hereby.

 

(b)           Consultant hereby represents and warrants to DYNAenergetics and
DMC that, as of the date of this Agreement, it has full legal right, power and
authority to execute and deliver this Agreement and carry out the transactions
contemplated hereby, and it is free to enter into this Agreement and neither it
nor Rospek has made, and it covenants that it will not make, and will cause
Rospek not to make, any agreements in conflict with this Agreement, including
any noncompete or similar agreements.

 

(c)           Consultant shall perform (and shall cause Rospek to perform) the
Services in compliance with any and all applicable laws, in a workmanlike manner
and with reasonable diligence and skill.

 

12.          Miscellaneous.

 

(a)           Acknowledgment.  Rospek hereby acknowledges and agrees that the
Employment Agreement effect as of January 1, 2011 among DYNAenergetics, DMC and
Rospek (the “Employment Agreement”) will continue until its termination by its
terms on December 31, 2012 (the “Termination Date”) and there are no further
obligations of DYNAenergetics or DMC to Rospek under Employment Agreement
following the Termination Date other than with respect to payment for services
provided by Rospek prior to the Termination Date.  DYNAenergetics and DMC
acknowledge that there are no further obligations of Rospek to either
DYNAenergetics of DMC under the Employment Agreement following the Termination
Date.

 

(b)           Judicial Limitation.  If at any time any provision of this
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, that shall not affect or impair (i) the legality,
validity or enforceability in that jurisdiction of any other provision of this
Agreement or (ii) the legality, validity or enforceability under the law of any
other jurisdiction of that or any other provision of this Agreement, and the
parties shall replace the non-binding provision with another provision that is
binding, in such a way that the new provision differs as little as possible from
the non-binding provision, taking into account the object, the intent and the
purpose of this Agreement.

 

(c)           Injunctive Relief.  In view of the nature of the rights in
goodwill, business reputation and prospects of DYNAenergetics and DMC to be
protected under this Agreement, Rospek and Consultant understand and agree that
DYNAenergetics and DMC could not be reasonably or adequately compensated in
damages in an action at law for Rospek’s or Consultant’s breach of their
respective obligations hereunder.  Accordingly, each of Rospek and

 

--------------------------------------------------------------------------------


 

Consultant specifically agrees that DYNAenergetics and DMC shall be entitled to
temporary and permanent injunctive relief to enforce the provisions of this
Agreement and that such relief may be granted without the necessity of proving
actual damages.  This provision with respect to injunctive relief shall not,
however, diminish the right of DYNAenergetics and DMC to claim and recover
damages in addition to injunctive relief.

 

(d)           Waiver.  The failure of DYNAenergetics and DMC to enforce at any
time of the provisions of this Agreement or to require any performance by Rospek
or Consultant of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of DYNAenergetics and DMC thereafter to enforce
each and every provision in accordance with the terms of this Agreement.

 

(e)           Severability.  The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof, and this Agreement shall be construed in all respects as if such invalid
or unenforceable provisions were omitted.

 

(f)            Binding Effect.  This Agreement shall be binding upon the
parties, their successors, executors and heirs.

 

(g)           Assignability.  Any claims by Consultant against DYNAenergetics or
DMC, including for payment of compensation, contribution, benefit, etc., may not
be pledged or assigned without the previous written consent of DYNAenergetics
and DMC.  The assertion of any right of retention, right to refuse performance
or set-off of claims with regard to any claim of DYNAenergetics or DMC shall be
excluded to the fullest extent permitted by applicable law.

 

(h)           Entire Agreement.  This Agreement embodies the entire agreement
and understanding of the parties hereto and supersedes all prior consulting
agreements or understanding (whether written or oral) with respect to the
subject matter hereof.

 

(i)            Governing Law and Venue.  The validity of this Agreement and any
of its terms and provisions, as well as the rights and duties of the parties
hereunder, shall be governed by the laws of the State of Colorado (without
regard to its conflicts of law doctrines) and the exclusive venue for any action
to enforce or to interpret this Agreement shall be, insofar as legally allowed,
in a court of competent jurisdiction located in Denver, Colorado and each of the
parties consent to the jurisdiction of such court in any such action or
proceeding and waives any objection to venue laid therein.

 

(j)            Amendments.  This Agreement may not be amended, altered or
modified other than by a written agreement between the parties hereto.

 

(k)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall together constitute one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof shall bear the signatures of
all the parties indicated as the signatories hereto.

 

(l)            Notices.  All notices, requests, demands and other communications
under this Agreement shall be given in writing and shall be served either
personally, by facsimile or delivered by international delivery service and
properly addressed to the parties as noticed

 

--------------------------------------------------------------------------------


 

herein.  Notice shall be deemed received upon the earliest of actual receipt,
confirmed facsimile or three days following delivery pursuant to this section.

 

If to Consultant:

 

RoRo-Consult GmbH
Attn: Rolf Rospek
Oedesser Str. 5
31234 Edemissen
Germany
Facsimile:

 

If to Rospek:

 

Rolf Rospek
Plotennaag 3
31234 Edemissen
Germany
Facsimile:

 

If to DYNAenergetics:

 

DYNAenergetics Holding GmbH

Attn: Managing Director
Dr. Hermann-Fleck-Allee 8
D-57299 Burbach
Germany
Facsimile:

 

If to DMC:

 

Dynamic Materials Corporation
Attention: Chief Executive Officer
5405 Spine Road
Boulder, CO 80301
Facsimile:  +1 (303) 604-1897

 

(m)          Interpretation.  Each party has had the opportunity and has
reviewed and revised this Agreement (and has had an opportunity to consult with
counsel if desired) and, therefore, the rule of construction requiring that any
ambiguity be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.  The section headings contained in this
Agreement are for convenience and reference purposes only and shall not affect
in any way the meaning and interpretation of this Agreement.

 

(n)           Survival.  Notwithstanding the termination or expiration of this
Agreement, Sections 10 and 12 shall survive such termination or expiration and
remain in full force and effect.

 

 [Remainder of Page Left Intentionally Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consulting
Agreement effective as of the Effective Date.

 

RoRo-Consult GmbH

 

 

 

 

 

By:

/s/ Rolf Rospek

 

 

Rolf Rospek

 

 

 

 

 

DYNAenergetics Holding GmbH

 

 

 

By:

/s/ Patrick Xylander

 

 

Patrick Xylander, Managing Director

 

 

 

 

 

Dynamic Materials Corporation

 

 

 

 

 

By:

/s/ Kevin Longe

 

 

Kevin Longe, Chief Operating Officer

 

 

 

 

 

For purposes of Sections 9, 10 and 12:

 

 

 

 

 

/s/ Rolf Rospek

 

Rolf Rospek

 

 

--------------------------------------------------------------------------------